 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

THEODORE COOK, )
Petitioner, )
Vv. Case No. 1:18-cv-257-SPB-RAL
FCI McKEAN, WARDEN,
Respondent.
MEMORANDUM ORDER

The petition for a writ of habeas corpus in this case was received by the Clerk of Court on
September 4, 2018 and was initially referred to the undersigned, then a United States Magistrate
Judge, for report and recommendation (“R&R”) in accordance with the Magistrate Judges Act,
28 U.S.C. §636(b)(1), and the Local Rules for Magistrate Judges. ECF Nos. 1. The petition was
filed of record on November 7, 2018, after the Petitioner paid the requisite filing fee. ECF No. 4.

On September 14, 2018, the undersigned was sworn in as a United States District Judge.
One week later, this action was transferred to the undersigned as presiding judge. On March 12,
2019, the case was referred to United States Magistrate Judge Richard A. Lanzillo for all pretrial
proceedings. ECF No. 14. In the interim, the Respondent had filed his answer to the instant
habeas petition, challenging this Court’s jurisdiction to grant the requested relief. ECF No. 13.

On January 10, 2020, Magistrate Judge Lanzillo issued an R&R recommending that the
within petition be dismissed for lack of subject matter jurisdiction. ECF No. 16. Objections to
the Report and Recommendation were due on or before January 27, 2020. Id. To date, no
objections have been filed. .

Accordingly, after de novo review of the petition and documents in the case, together

with the Report and Recommendation, the following order is entered:

 
 

 

AND NOW, this 26" day of February, 2020, IT IS ORDERED that the within petition for
a writ of habeas corpus be, and the same hereby is, DISMISSED for lack of subject matter
jurisdiction.

IT IS FURTHER ORDERED that the Report and Recommendation of Magistrate Judge
Lanzillo, issued on January 10, 2020, ECF No. [16], shall be, and hereby is, adopted as the
Opinion of this Court.

As there are no further matters pending before the Court relative to the instant petition,

the Clerk is directed to mark this case “CLOSED.”

  

 

SUSAN PARADISE BAXTER
United States District Judge

cm: Theodore Cook
22350-052
FCI McKean
PO Box 8000
Bradford, PA 16701
(via U.S. Mail)

Adam Fischer, Esq. (via CM/ECF)

The Honorable Richard A. Lanzillo (via CM/ECF)

XN

 
